Citation Nr: 1751272	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE


Entitlement to service connection for arthritic changes of bilateral hips (claimed as pelvic joint deterioration).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In August 2011, the Veteran testified at a video conference hearing before the Board.  In June 2012, the Board informed the Veteran that the Veterans Law Judge (VLJ) who conducted the hearing was no longer employed by the Board and gave the Veteran an opportunity for another hearing before another VLJ.  The Veteran accepted and testified before the undersigned at a hearing held at the RO in February 2013.  Transcripts of both hearings have been associated with the record.  

In January 2012, the Board remanded the case for further action by the RO. When the case returned to the Board in October 2014, the claim for entitlement to service connection for a hip disability was denied. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). In September 2016, the Court issued a memorandum decision vacating and remanding the October 2014 Board decision.  This case was remanded for further development in March 2017; the instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal has now returned to the Board for additional appellate action.


FINDING OF FACT

A bilateral hip disability, diagnosed as degenerative joint disease, had its onset in service.


CONCLUSION OF LAW

A bilateral hip disability, diagnosed as degenerative joint disease, was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his hip disabilities were caused by his active duty service.  For the reasons stated below, the Board agrees.  

The Veteran has a current disability.  The Veteran was diagnosed with degenerative joint disease of the bilateral hips in 2008.  See September 2008 Central Arkansas HCS outpatient treatment records.  The Veteran underwent bilateral total hip arthroplasty in 2010.  See March 2012 VA examination report.  The Veteran had low-grade hip dysplasia prior to his diagnosis of degenerative joint disease of both hips.  See April 2012 Central Arkansas HCS outpatient treatment records.  The Veteran has had ongoing treatment for hip pain and stiffness, as well as abnormal gait.  See Central Arkansas HCS outpatient treatment records from 2012 to 2017; Dailey Chiropractic Clinic private treatment records dated April 2012.  Thus, the Board finds that the Veteran has satisfied the first prong of establishing service connection.

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of his hip disability.  On the Veteran's April 1972 separation examination, the Veteran indicated that he did not have arthritis, rheumatism, bursitis, or bone or joint deformity.  However, the Veteran submitted a statement dated May 2017 explaining the reasons why he did not report complaints during the separation examination.  Specifically, he stated that he was advised that if he identified a physical or mental problem during the separation examination, it could delay discharge from the military pending a determination.  Id.  

The Veteran was an airplane maintenance mechanic in the Air Force.  He began to experience groin pain in the late 60's while stationed in Okinawa and Vietnam.  See Veteran's Declaration (undated).  His duties required him to engage in repetitive motions and awkward positions, as well as lifting, bending, twisting, squatting, and climbing.  Id.  He worked long hours to repair the airplanes in and out of the combat zone.  Id.  The Board notes that the claims file contains pictures of a serviceman repairing an airplane in various positions as described by the Veteran.  The Veteran's DD-214 indicates foreign service.  The Board finds his statements to be credible.  

The record is replete with conflicting opinions on whether the Veteran's duties as an airplane maintenance mechanic caused his hip disabilities.  There were four favorable medical opinions and two unfavorable medical opinions.  

The March 2012 and May 2017 VA examinations found that the Veteran's hip disabilities were not related to his duties in the military.  In the March 2012 VA examination report, the examiner believed that the Veteran condition was a natural progression of the aging process.  In the May 2017 VA examination report, the examiner found that the separation examination did not indicate any hip issues.  Moreover, the examiner opined that degenerative arthritis is a common diagnosis that develops over time and is not necessarily related to any specific event.  Id.  Finally, the examiner noted that degenerative joint disease would be more consistent with a developmental disease, and he was not able to identify a congenital hip disorder based on a review of the medical records.  Id.  

Private treatment records and VA records include favorable nexus opinions regarding the etiology of his hip disabilities.  In April 2012, a private physician at the Dailey Chiropractic Clinic opined that the "repetitive impact/nature of the work performed [b]y Mr. [REDACTED] during military service, is at least as likely that these events led to the early denegation and injury to his hips, necessitating the bilateral hip replacement."  In November 2016, a VA examiner from the Central Arkansas VA noted the Veteran's duties as an aircraft mechanic and opined that x-rays of his hips presurgery from 2008 showed osteoarthritis but did not indicate any hip dysplasia.  Nonetheless, the examiner concluded that his military service led to or aggravated his hip degeneration.  A December 2016 correspondence from a private physician at the CHI St. Vincent Clinic concluded that the Veteran had decreased range of motion and his gait was affected by his hip conditions.  In addition, it was determined that it is "more likely than not that the Veteran's military duties contributed and led to degeneration of his hips."  Id.  In an addendum VA medical opinion prepared in June 2017, the examiner opined that the Veteran's "description of the activities that he carried out as an airplane mechanic leads me to believe that his dysplastic hips were subject to superimposed injury through his military service, and that his hips were subjected to abnormal wear and tear beyond what they normally would have been subjected to outside of the military."  He also opined that it was a medical fact that developmental dysplasia predisposes that hip to early osteoarthritis.

The Board finds that the evidence for and against the claim of entitlement to service connection right knee disability is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection right knee disability is warranted. 38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritic changes of bilateral hips (claimed as pelvic joint deterioration) is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


